Citation Nr: 9906846	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 13, 1996 
for service connection for bilateral hearing loss and for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served in the United States Navy Reserves, to 
include inactive duty for training on January 17, 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal as to the effective date for benefits awarded to 
the veteran in an August 1997 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which established 
service connection for bilateral hearing loss and for 
bilateral tinnitus, effective June 13, 1996.  


FINDINGS OF FACT

1.  In a claim dated on June 13, 1996, the veteran sought 
service connection for bilateral tinnitus and for bilateral 
hearing loss disability.  

2.  In a rating decision dated in July 1997, the RO granted 
service connection for bilateral tinnitus and for bilateral 
hearing loss.  The RO rated each disability as 10 percent 
disabling, effective from June 13, 1996.


CONCLUSION OF LAW

An effective date earlier than June 13, 1996 for service-
connected bilateral hearing loss and bilateral tinnitus is 
not warranted.  38 U.S.C.A. § 5110(a) (West 1991);  38 C.F.R. 
§ 3.400 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for his service-connected disabilities because 
he incurred the disabilities as a result of an accident which 
occurred on January 17, 1981.  He contends that he did not 
file a claim for service connection until June 1996 because 
he was informed by an Air Force officer that he was 
ineligible for service connection benefits due to his status 
as a reservist.

Factual Background

The facts in this case are not in substantial dispute.

The veteran filed an original claim for service connection 
for bilateral hearing loss and for bilateral tinnitus on June 
13, 1996.  He reported that he incurred hearing loss and 
tinnitus while serving on inactive duty for training on 
January 17, 1981.  The veteran's service medical records show 
that he was treated for burns to his face and complaints 
related to his hearing following the January 1981 explosion 
of a space heater in the veteran's vicinity.  

In a rating decision dated in July 1997, the RO granted 
service connection for bilateral hearing loss and for 
bilateral tinnitus, effective from the date of the veteran's 
claim.  The RO established a 10 percent disability evaluation 
for the veteran's bilateral hearing loss and his bilateral 
tinnitus.

In his August 1997 Notice of Disagreement, the veteran 
contested the effective date of service connection for both 
disabilities, stating that soon after the January 1981 
incurrence of the service-connected disabilities, he was told 
by an Air Force lieutenant that he was not eligible for care 
or benefits because he was a Navy reservist.  The veteran 
reported that he learned from a VA representative in 1996 
that he was eligible for compensation for the disabilities.  
He contends that he should be compensated for both service-
connected conditions from the date of the incurrence of the 
disabilities, as he was not informed of his eligibility at 
that time.  The veteran reiterated these contentions in a 
statement submitted in September1997.

In his substantive appeal, VA Form 9, submitted in October 
1997, the veteran stated that he would have submitted a claim 
for service connection immediately after the January 1981 
incident if not for the misinformation provided by the Air 
Force officer.  With his substantive appeal, the veteran 
submitted a written statement from his ex-wife, dated in 
October 1997.  The veteran's ex-wife stated that in March 
1981, the veteran was injured in an accident at the Abilene, 
Texas Navy Reserve Center.  She also reported that at some 
point after the accident, when receiving treatment in Wichita 
Falls, an Air Force officer told them that the veteran was 
not eligible for assistance with hearing aids.  She reported 
that they were again informed that the veteran did not 
qualify for compensation during a treatment session at a 
military hospital in Clovis, New Mexico.

In May 1998, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  The veteran testified 
that he incurred third degree burns on his face, hearing loss 
and ringing in his ears after a heater blew up in his face 
while he was serving on Reserve duty in a weekend drill, in 
January 1981.  He testified that he was told by a regular Air 
Force officer who had evaluated his hearing that he did not 
qualify for hearing aids or compensation for hearing loss 
because of his status as a reservist.  He testified that when 
he returned to the Reserve Center, another reservist informed 
him that he might as well accept the officer's advice as 
valid, and therefore the veteran did not pursue a claim for 
compensation.

The veteran then testified that in 1996, when he sought 
information from the VA RO in Waco regarding VA loans, he was 
informed by a VA employee that he was entitled to service 
connection for residuals of the 1981 accident.  He testified 
that he promptly filed a claim for compensation and was 
awarded back compensation to the date of his claim.  He 
testified that at the time of the incurrence of his 
disabilities, he was not aware of the law which provided for 
an award of compensation, and that had he known, he would 
have filed for service connection at that time.  At his 
hearing, he submitted a written statement from a R.T., dated 
in May 1998.  Mr. T. stated that he was aware that in January 
1991, the veteran was injured in an accident at the Abilene 
Navy Reserve Center.  

Relevant Law and Regulations

For a disorder to be service-connected, it is required that 
such disorder be incurred or aggravated in the line of duty 
in the active military, naval, or air service, which includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.1 (k), 3.6 (a) (1998).  Active 
military, naval, and air service includes "active duty for 
training," during which the individual concerned was disabled 
by disease or injury, and "inactive duty training," during 
which the individual was disabled by injury incurred in or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (1998).  
Inactive duty for training means duty, other than full-time 
duty, prescribed for Reserves or training, other than active 
duty for training, by a member of the National Guard.  38 
C.F.R. § 3.6(d).  Cf. Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

The effective date of a grant of service connection will be 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service;  otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 
1991);  38 C.F.R. § 3.400 (1998).  See Wells v. Derwinski, 
3 Vet. App. 307 (1992).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2);  38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992).


Analysis

The veteran was injured during a period of inactive duty for 
training in January 1981.  The evidence of record shows that 
his first contact with the VA with regard to these 
disabilities was on June 13, 1996.  The veteran does not 
dispute that he was awarded an effective date for both 
service-connected disabilities which dates to his initial 
filing of a claim for disability.  Pursuant to the applicable 
statute and regulations, the veteran is only entitled to 
benefits from the date of his claim, because he did not 
submit a claim for benefits within one year of his separation 
from service.  38 U.S.C.A. § 5110(a), (b)(1);  38 C.F.R. § 
3.400.  The veteran was serving on inactive duty for training 
at the time of the incident in which his disabilities were 
incurred, that period of service ended with the termination 
of that duty period, in January 1981.  See 38 C.F.R. § 3.6 
(a), (d).  He did not file a claim for benefits for sixteen 
and one half years, and he is thus not entitled to an 
effective date prior to the date of his claim, June 13, 1996.  
38 C.F.R. § 3.400.

The veteran essentially contends that he is entitled to an 
earlier effective date for service connection for bilateral 
hearing loss and for bilateral tinnitus on the basis of a 
theory of estoppel, though the Board notes that he has not 
used the specific term "estoppel".  In Erspamer v. Brown, 9 
Vet. App. 507, 511-2 (1996), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court"), held that 38 U.S.C.A. § 5113(a) (West 1991), did 
not permit the Secretary to reimburse the appellant for 
educational expenses incurred many years earlier when the 
appellant had not first put VA on notice that he had an 
expectation of receiving those benefits.  The Court clearly 
stated that under both 38 U.S.C.A. §§ 5110(a) and 5101(a) 
(West 1991), the application "must be filed" and that 
equitable remedies were not available.  Erspamer, 9 Vet. App. 
at 510 to 512.  Where the Court has considered estoppel 
claims, it had decided the case on other grounds or rejected 
estoppel outright.  See Harvey v. Brown, 6 Vet. App. 417, 423 
(1994).  


In Lozano v. Derwinski, 1 Vet. App. 184, 185-86 (1991), 
relying upon OPM v. Richmond, 496 U.S. 414 (1990), the Court 
held that a clerical error could not be relied on to estop 
from denying monetary benefits.  OPM held that the payment of 
Government benefits must be authorized by statute; therefore, 
erroneous advice given by a Government employee cannot be 
used to estop the Government from denying benefits.  OPM, 
496 U.S. at 424;  see also Schweiker v. Hansen, 450 U.S. 785, 
788-90 (1991);  Owings v. Brown, 8 Vet. App. 17, 23 (1995); 
and McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The statute 
in this case, discussed above, specifically provides that the 
effective date of service connection is contingent upon the 
date of application, in this case June 13, 1996.

In the case at hand, the veteran does not contend that he was 
given erroneous information by a VA employee, but seeks an 
earlier effective date on the basis that an Air Force officer 
and a reservist with whom he served misled him about his 
potential entitlement to service connection for his 
disabilities.  The veteran does not contend that he ever 
submitted any claim, formal or informal, to the VA at any 
time prior to June 1996, and in its review of the claims 
folder the Board has not any earlier claim.  

The Court has essentially ruled that there are no grounds for 
establishing entitlement to a VA benefit on the basis of 
equity.  See Erspamer, 9 Vet. App. at 510 to 512.  The Board 
has no reason to doubt the veteran's contention that he would 
have filed a claim of entitlement to service connection 
earlier, but that he did not because he was provided with 
misinformation about his chances for success by a fellow 
reservist.  However, such contention may not form the basis 
for a finding of entitlement to an earlier effective date for 
service connection, since as discussed above, the law, 
regulations and Court decisions are clear on this matter.  
The veteran's claim must be denied.

Inasmuch as the veteran does not meet the essential legal 
requirement under the governing regulation, he has not 
presented a claim upon which relief can be granted.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that, in a case where, as here, the law is dispositive of the 
claim, then the claim must, as a matter of law, be denied 
because of the absence of legal merit or lack of entitlement 
under the law.


ORDER

Entitlement to an effective date earlier than June 13, 1996 
for the awards of service connection for bilateral hearing 
loss and for bilateral tinnitus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

- 8 -





